UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F (Mark One) o Registration statement pursuant to Section 12(b) or 12(g) of the Securities Exchange Act of 1934. Or x Annual report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the fiscal year endedMay 31, 2012. Or o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the transition period from to . Or o Shell company report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Date of event requiring this shell company report . Commission file number 001-32001 LORUS THERAPEUTICS INC. (Exact Name of Registrant as Specified in Its Charter) Canada (Jurisdiction of Incorporation or Organization) 2 Meridian Road Toronto, Ontario M9W 4Z7 Canada (Address of Principal Executive Offices) Elizabeth Williams Director of Finance 2 Meridian Road Toronto, Ontario M9W 4Z7 Canada Telephone: (416) 798-1200 Facsimile: (416) 798-2200 (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange On Which Registered Securities registered or to be registered pursuant to Section 12(g) of the Act:Common Shares Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act:None Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report. Common Shares, without par value, at May 31, 2012: 21,228,081 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x If this is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes o No x Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filer x Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing. U.S. GAAPoInternational Financial Reporting Standards as issued by the International Accounting Standards BoardxOthero If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. Item 17 o Item 18o If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox TABLE OF CONTENTS Page PART I 3 ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISORS 3 ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE 3 ITEM 3. KEY INFORMATION 3 ITEM 4. INFORMATION ON THE COMPANY 16 ITEM 4A. UNRESOLVED STAFF COMMENTS 32 ITEM 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS 32 ITEM 6. DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 45 ITEM 7. MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 59 ITEM 8. FINANCIAL INFORMATION 62 ITEM 9. THE OFFER AND LISTING 62 ITEM 10. ADDITIONAL INFORMATION 64 ITEM 11. QUALITATIVE AND QUANTITATIVE DISCLOSURES ABOUT MARKET RISK 76 ITEM 12. DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES 76 PART II 77 ITEM 13. DEFAULTS, DIVIDENDS, ARREARAGES AND DELINQUENCIES 77 ITEM 14. MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS 77 ITEM 15. CONTROLS AND PROCEDURES 77 ITEM 16. [RESERVED] 78 ITEM 16A. AUDIT COMMITTEE FINANCIAL EXPERT 78 ITEM 16B. CODE OF ETHICS 78 ITEM 16C. PRINCIPAL ACCOUNTANT FEES AND SERVICES 78 ITEM 16D. EXEMPTIONS FROM THE LISTING STANDARDS FOR AUDIT COMMITTEES 79 ITEM 16E. PURCHASES OF EQUITY SECURITIES BY THE ISSUER AND AFFILIATED PURCHASERS 79 PART III 80 ITEM 17. FINANCIAL STATEMENTS 80 ITEM 18. FINANCIAL STATEMENTS 80 ITEM 19. EXHIBITS 81 GENERAL On July10, 2007 (the”Arrangement Date”), Lorus Therapeutics Inc. completed a plan of arrangement and corporate reorganization with, among others, 4325231CanadaInc. (now Global Summit Real Estate Inc.), formerly Lorus TherapeuticsInc. (“OldLorus”), 6707157CanadaInc. and Pinnacle International Lands,Inc. (the “Arrangement”). As a result of the plan of arrangement and reorganization, among other things, each common share of Old Lorus was exchanged for one of our common shares and the assets (excluding certain future tax assets and related valuation allowance) and liabilities of Old Lorus (including all of the shares of its subsidiaries) were transferred, directly or indirectly, to our corporation and/or our subsidiaries. We continued the business of Old Lorus after the Arrangement Date with the same officers and employees and continued to be governed by the same directors as Old Lorus prior to the Arrangement Date.In this Annual Report on Form 20-F, all references to “Lorus”, the “Corporation”, the “Company”, “we”, “our”, “us” and similar expressions, unless otherwise stated, are references to Old Lorus prior to the Arrangement Date and Lorus after the ArrangementDate.References to this “Form 20-F” and this “Annual Report” mean references to this Annual Report on Form 20-F for the fiscal year ended May 31, 2012. We use the Canadian dollar as our reporting currency. All references in this Annual Report to “dollars” or “$” are expressed in Canadian dollars, unless otherwise indicated. See also “Item 3. Key Information” for more detailed currency and conversion information. Our Consolidated Financial Statements, which form part of this Annual Report, are presented in Canadian dollars and are prepared in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board (“IFRS”), which differ in certain respects from accounting principles generally accepted in the United States (“U.S. GAAP”). FORWARD-LOOKING STATEMENTS This Annual Report contains forward-looking statements within the meaning of securities laws.Such statements include, but are not limited to, statements relating to: • our business strategy; • our ability to obtain the substantial capital required to fund research and operations; • our plans to secure strategic partnerships to assist in the further development of our product candidates; • our plans to conduct clinical trials and pre-clinical programs; • our expectations regarding the progress and the successful and timely completion of the various stages of our drug discovery, pre-clinical and clinical studies and the regulatory approval process; • our plans, objectives, expectations and intentions; • annual sales potential of our clinical stage drugs; and • other statements including words such as “anticipate”, “contemplate”, “continue”, “believe”, “plan”, “estimate”, “expect”, “intend”, “will”, “should”, “may”, and other similar expressions. Such statements reflect our current views with respect to future events, are subject to risks and uncertainties, and are based upon a number of estimates and assumptions that, while considered reasonable by us, are inherently subject to significant business, economic, competitive, political and social uncertainties and contingencies. Many factors could cause our actual results, performance or achievements to be materially different from any future results, performance, or achievements that may be expressed or implied by such forward-looking statements, including, among others: • our lack of product revenues and history of operating losses; • our ability to obtain the substantial capital required to fund research and operations; • our early stage of development, particularly the inherent risks and uncertainties associated with (i) developing new drug candidates generally, (ii) demonstrating the safety and efficacy of these drug candidates in clinical studies in humans, and (iii) obtaining regulatory approval to commercialize these drug candidates; • our drug candidates require time-consuming and costly preclinical and clinical testing and regulatory approvals before commercialization; 1 • clinical studies and regulatory approvals of our drug candidates are subject to delays, and may not be completed or granted on expected timetables, if at all, and such delays may increase our costs and could delay our ability to generate revenue; • the regulatory approval process; • our ability to recruit patients for clinical trials; • the progress of our clinical trials; • our liability associated with the indemnification of Old Lorus and its directors, officers and employees in respect of the arrangement; • our ability to find and enter into agreements with potential partners; • our ability to attract and retain key personnel; • our ability to obtain patent protection; • our ability to protect our intellectual property rights and not infringe on the intellectual property rights of others; • our ability to comply with applicable governmental regulations and standards; • development or commercialization of similar products by our competitors, many of which are more established and have or have access to greater financial resources than us; • commercialization limitations imposed by intellectual property rights owned or controlled by third parties; • our business is subject to potential product liability and other claims; • our ability to maintain adequate insurance at acceptable costs; • further equity financing may substantially dilute the interests of our shareholders; • changing market conditions; and • other risks detailed from time-to-time in our ongoing quarterly filings, annual information forms, annual reports and annual filings with Canadian securities regulators and the United States Securities and Exchange Commission (“SEC”), and those which are discussed under the heading “Risk Factors”. Should one or more of these risks or uncertainties materialize, or should the assumptions set out in the section entitled “Risk Factors” underlying those forward-looking statements prove incorrect, actual results may vary materially from those described herein.These forward-looking statements are made as of the date of this Annual Report or, in the case of documents incorporated by reference herein, as of the date of such documents, and we do not intend, and do not assume any obligation, to update these forward-looking statements, except as required by law.We cannot assure you that such statements will prove to be accurate as actual results and future events could differ materially from those anticipated in such statements.Investors are cautioned that forward-looking statements are not guarantees of future performance and accordingly investors are cautioned not to put undue reliance on forward-looking statements due to the inherent uncertainty therein. 2 PART I Item 1.Identity of Directors, Senior Management and Advisers Not applicable. Item 2.Offer Statistics and Expected Timetable Not applicable. Item 3.Key Information A.Selected Financial Data The following tables present our selected consolidated financial data.You should read these tables in conjunction with our audited Consolidated Financial Statements and accompanying notesincluded inItem 18of this Annual Report and the “Management’s Discussion and Analysis of Financial Condition and Results of Operations” included in Item 5 of this Annual Report. The selected consolidated financial information set forth below for each of the two years ended May 31, 2012 and 2011, has been derived from the Company's audited consolidated financial statements as at and for the financial years ended May 31, 2012 and 2011 filed as part of this Form 20-F under Item 18. These consolidated financial statements have been prepared in accordance with IFRS issued by the International Accounting Standards Board, which differ in certain respects from the principles the Company would have followed had its consolidated financial statements been prepared in accordance with U.S. GAAP. The selected consolidated financial information should be read in conjunction with the discussion in Item 5 of this Form 20-F and the consolidated financial statements and related notes thereto. The following table presents a summary of our consolidated statement of operations derived from our audited Consolidated Financial Statements for the fiscal years ended May 31, 2012 and 2011. Consolidated statements of operations data(1) (2) (In thousands, except per share data) May 31, May 31, In accordance with IFRS Revenue $
